Name: Commission Regulation (EEC) No 2216/83 of 2 August 1983 re-establishing the levying of customs duties on shirts and T-shirts, products of category 4 (code 0040) and originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/26 Official Journal of the European Communities 4. 8 . 83 COMMISSION REGULATION (EEC) No 2216/83 of 2 August 1983 re-establishing the levying of customs duties on shirts and T-shirts , products of category 4 (code 0040) and originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas, in respect of shirts and T-shirts, products of category 4, the relevant ceiling amounts to 25 000 pieces ; whereas, on 20 July 1983, imports into the Community of shirts and T-shirts, products of category 4, originating in Indonesia, a country covered by prefe ­ rential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States," within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Article 1 As from 7 August 1983 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 0040 4 ex 60.04 A 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts, light-weight fine knit roll , polo or turtle neck jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle neck jumpers and pullovers, of regenerated textile fibres, other than babies' garments Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363, 23 . 12. 1982, p. 92. 4. 8 . 83 Official Journal of the European Communities No L 213/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1983 . For the Commission Etienne DAVIGNON Vice-President